              Case 1:19-cv-03312-CKK Document 5 Filed 01/13/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 VICKI FANNING MCLEAN, et al.,
               Plaintiffs,

         v.                                                Civil Action No. 19-3312 (CKK)

 RUSSIAN FEDERATION, et al.,

               Defendants.


                                              ORDER
                                         (January 13, 2020)

       The Court received Plaintiffs’ recent filing on January 6, 2020. In the filing, which is

seventy-six pages long, Plaintiffs appear to suggest that Plaintiffs prior filing, ECF No. 3 (filed on

November 25, 2019), was posted incomplete on the docket. The Court has reviewed Plaintiffs’

prior filing, ECF No. 3, and found that it is consecutively paginated with page numbers from 1

through 22. The attachment, which is labelled Certificate of Service, was consecutively paginated

with page numbers from 23 through 24. The Court finds no indication that this filing was posted

with pages missing, as Plaintiffs allege. Nor does the Court find any indication that Plaintiffs’

original Complaint was posted with pages missing. Plaintiff has not provided clear details on

which pages or information was missing from those filings.

       Plaintiffs appear to intend this current filing to serve as a motion. Plaintiffs explain that

this is a motion “requiring the U.S. District Clerk” for this court “to immediately notify and

present” the original paper filing with nineteen exhibits to various judges and U.S. officials. The

document with nineteen exhibits appears to be Plaintiff’s Complaint, ECF No. 1, which indeed

had nineteen attachments. Plaintiffs have not indicated under what authority Plaintiffs seek to

have these documents sent to these persons. Nor, as this Court explained in its [4] January 7, 2020

                                                  1
           Case 1:19-cv-03312-CKK Document 5 Filed 01/13/20 Page 2 of 2




Order, have Plaintiffs demonstrated that service has been made upon all Defendants. The

remainder of Plaintiffs’ recent filing does not address issues specific to Plaintiffs’ case at this

juncture in a sufficiently clear manner for the Court to discern its relation to this case.

       Accordingly, the Court shall deny without prejudice leave for Plaintiffs to file the motion

received on January 6, 2020 on the docket. A copy of this Order shall be mailed to Plaintiffs at

their addresses of record.

   SO ORDERED.

Date: January 13, 2020                                      /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                   2
